KNOCH, District Judge.
This matter came on to be heard on defendants’ motion to dismiss the cause herein for lack of jurisdiction in this Court. The Court has had the benefit of argument of counsel on briefs, has carefully considered the matter, and is fully advised in the premises.
It is defendants’ position that in suits involving a claim against the United States under the Contract Settlement Act, 41 U.S.C.A. § 101 et seq., the claim as filed with the contracting agency determines the amount of the claim with respect to the jurisdictional limits under Title 28, U.S.C.A. § 1346(a) (2). Plaintiff asserts that having waived all damages in excess of $10,000, it has brought its claim within those jurisdictional limits and that this Court has jurisdiction of the claim.
This precise question was considered in Thompson Foundry & Machine Co. v. United States, D.C.Ga.1946, 67 F.Supp. 121, 122, where the Court held that the original claim as filed with the contracting agency governed, although in that case plaintiff sought damages of only $9,-832.25.
*872It appearing that this Court does not have jurisdiction in this cause by reason of the fact that the suit herein involves a claim for an amount in excess of $10,-000, defendants’ motion must be and it is hereby granted.